Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0087991 A1) in view of Bose (IEEE, 2014).
Regarding claims 1 and 11, Chen teaches an ultrasound imaging system, comprising:
an ultrasound transducer array [abstract ultrasonic transceiver…NxM array of transducer elements] comprising a set of sub-arrays [0067 programmable element addressing scheme for various sub-array apertures (see e.g., FIGS. 8A-8F).], wherein a sub-array of the set of sub-arrays comprises a plurality of individual transducers [0065 2D CMUT includes a two-dimensional array of CMUT elements 121. Each element 121 of the array is formed of numerous parallel-connected capacitor cells];
an array of [buffers], for the sub-array, comprising a separate [buffer] associated with an individual transducer of the plurality of individual transducers and a further separate analog buffer associated with a further individual transducer of the plurality of individual transducers [fig. 6c shows four sets of low noise amplifiers - see below for further discussion], wherein the separate [buffer] is located locally at a location of the individual transducer [fig. 7b shows that for N=2 there would 2x2 array #750 with four CMUT transducers #200 in square array with four associated read out buffers #760] and the further separate analog buffer is located locally at the location of the further individual transducer [fig. 6c shows four sets of buffers including LNA, first and second intermediate line buffer(s), and column/row buffer; by activating/deactivating individual switch on output of LNA(s) an individual transducer may be associated with first and second intermediate buffers and column/row buffer; furthermore clear that "downstream" CMUTs will not utilize "upstream" buffers], and
a set of signal paths, for the sub-array, from within the ultrasound transducer array to outside the ultrasound transducer array, where the set of signal paths comprises a signal path for the individual transducer [fig. 7b shows four output wires from four buffers #760],
wherein the individual transducer comprises a circuit comprising:
the separate [buffer] [buffers #760];
a switching arrangement [fig. 7b shows two switches #762 and two switches #764 for a total of four switches]; and
a register for controlling the switching arrangement [0063 selection logic 143 enables individual selection of a particular transceiver element 140]. 
wherein the switching arrangement is selectively configurable to;
route an output of the individual transducer to a selected output of the circuit, the selected output being connected to the signal path [fig. 7b inherently routes because switch allows signal to pass down signal wire or not to pass], or
route an external input to the circuit to an external output from the circuit through the separate [buffer], the external input and the external output being connected to the signal path [0096 output by the row buffer. In some cases, the output of the channels can be to external analog-to-digital converters (ADC)]; and
wherein for the individual transducer, the signal path comprises multiple hops between the array of analog [buffers] [fig. 6c shows multiple intermediate line buffers placed along amplifier/buffer output signal path and connected to column/row buffer], wherein the multiple hops includes the further separate analog buffer associated with the further individual transducer [fig. 6c as described above has demonstrated path traveled through LNA, intermediate buffer(s), and column/row buffer].
Chen teaches buffers within an analog signal receive path [fig. 6c shows multiple buffers fed from CMUTs through LNA amplifiers] but does not explicitly refer to the buffers as analog. Bose teaches buffers [title fully differential amplifier … for sensing CMUT signals; pg. 159, col. 2 TIA (transimpedance amplifier) is configured as a unity gain buffer…a simple differential amplifier with CMOS feedback biasing to sense capacitive current signals. Single ended CMUT signal can be transformed into a differential one by comparing its varying capacitance with respect to that of a static reference capacitor] with analog signals [fig. 1 shows CMUT with analog current Iac feeding amplifier A; pg. 159, col. 1 Integration of front-end circuits with the sensors is possible because of CMUT’s compatibility to CMOS].
It would have been understood that the buffers in Chen, as taught by Bose are part of analog signal processing buffers immediately following ultrasonic transducer preamplification and switching because integration of front end circuits with the CMUT sensors is possible because the same are compatible with CMOS analog circuits.
Regarding claims 2 and 12, Chen also teaches an imaging system as claimed in claim 1, comprising an array of banks of analog to digital converters, wherein the set of signal paths leads to a bank or set of banks of analog to digital converters [claim 8 at least one analog-to-digital converter (ADC);].
Regarding claim 3, Chen also teaches an imaging system as claimed in claim 2, wherein: the array of ultrasound transducers is provided as an integrated circuit and the array of banks of analog to digital converters is provided as part of the integrated circuit [claim 8; 0061 ultrasonic transceiver is integrated with application specific circuit; 0063 ASIC includes analog to digital converter (ADC)]; or the array of banks of analog to digital converters is provided on a separate substrate to the array of ultrasound transducers [0096 the output of the channels can be to external analog to-digital converters (ADC).].
Regarding claims 4 and 13, Chen also teaches an imaging system as claimed in claim 1, wherein the hops are spread evenly along a path from each transducer to outside the array [0089 describes inserting intermediate buffering stages…additional line buffers; from fig. 6c buffers could be said to be spread evenly as they are drawn as spaced at regular intervals].
Regarding claim 5, Chen as modified by Bose also teaches an imaging system as claimed in claim 1, wherein each buffer of the array each set of analog buffers comprises a differential amplifier with unity gain [title differential amplifier for sensing CMUT signals; pg. 159, col. 2 transimpedance amplifier is configured as a unity gain buffer] or a sample and hold circuit [pg. 159, col. 2 A suitable amplifier is needed to sense the current signal and convert it into voltage for subsequent signal processing.; pg. 160, col. 2 teaches capacitive load].
Regarding claim 6, Chen also teaches an imaging system as claimed in claim 1, wherein the array of ultrasound transducers comprises rows and columns of ultrasound transducers, and the signal paths within the array of ultrasound transducers form columns [0062 the VGAs 160 are connected to the rows and the columns of transceiver elements 140. ].
Regarding claim 7, Chen also teaches an imaging system as claimed in claim 6, further comprising second array of analog buffers located in rows outside the area of the array of ultrasound transducers [0069 describes Rx buffers at the perimeter of flip chip bonded CMUT and ASIC; fig. 6c shows intermediate buffers and row buffer schematically further from CMUT].
Regarding claim 9, Chen also teaches an imaging system as claimed in claim 1, wherein the signal paths have the same number of hops for each transducer [fig. 6c shows pairs of transducers in parallel sharing intermediate lines between buffers and hence hops could be said to be the same number – e.g., two or three hops per pair of CMUT and LNA transducers shown in fig. 6c].
Regarding claims 10 and 15, Chen also teaches an imaging system as claimed in claim 1 and claim 11, further comprising: a memory for storing information concerning a delay associated with each transducer (forming signal paths with the same number of hops for each transducer) [fig. 6c shows pairs of transducers in parallel sharing intermediate lines between buffers and hence hops could be said to be the same number – e.g., two or three hops per pair of CMUT and LNA transducers shown in fig. 6c; fig. 19f shows elements along a common row being read out along a column where distance from inner row to outer edge along column shows five hops for top row]; a processor for processing the transducer signals, taking into account the delays stored in the memory [0096 describes transmit and receive beamforming by implanting delays and summing].

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0087991 A1) and Bose (IEEE, 2014) as applied to claim 11 above, and further in view of Kim (US 20090121973 A1) and Miller (US 20060010358 A1).
Regarding claims 14 and 16, Chen also teaches a method as claimed in claim 11, wherein: the array of ultrasound transducers comprises rows and columns of ultrasound transducers, and wherein the method comprises forming signal paths as columns to reach the edge of the area of the array of ultrasound transducers [abstract Selection logic includes row select, column select, and per-element bit select. Through the column-row-parallel architecture, a variety of aperture configurations can be achieved.; 0063 describes column select logic; fig. 19c-f shows read out by column select from inner elements out to edge of array at (s4,2)(t) through s(4,5)(t)], and providing further signal paths between analog buffers of a second array located in rows outside the area of the array of ultrasound transducers [fig. 6c shows transducers with multiple intermediate buffers as well as other buffers].
Chen does not explicitly teach … and yet Kim teaches or the signal paths include a plurality of analog buffers of a second array located within the area of the [array] [0013 A plurality of buffer circuits may be disposed in the pixel unit, a plurality of control lines may be disposed in rows in the pixel unit, and the buffer circuits may be disposed in an intermediate portion of each of the control lines.], and the method comprises forming zig-zag signal paths within the [array] [0058 That is, the buffer circuits 211 may be implemented only in the upper left and lower right regions of the pixel unit 201. In the regions of the pixel unit 201 containing the buffer circuits 211, the buffer circuits 211 may be arranged in a zig-zag manner. For example, the buffer circuits 211 may be disposed in a zig-zag manner in the upper left region, and may be disposed in a zig-zag manner in a lower right region.; 0069 all of the pixel circuits may be shifted uniformly throughout the pixel units 101, 201, 301 on the basis of the buffer circuits 111, 211, 311.; figs. 4-6].
It would have been obvious to arrange the buffers below ultrasonic transducer arrays as taught by Chen, in the zig zag buffer pattern as taught by Kim so that the buffer may be made to be of equal length or approximately of equal delay by including zigs, zags, or curves (Miller) [0032].

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
In that regard, Chen and Bose, alone or in combination, do not disclose or suggest "an array of analog buffers, for the sub-array, comprising a separate analog buffer associated with an individual transducer of the plurality of individual transducers and a further separate analog buffer associated with a further individual transducer of the plurality of individual transducers, wherein the separate analog buffer is located locally at a location of the individual transducer and the further separate analog buffer is located locally at the location of the further individual transducer" and "wherein, for the individual transducer, the signal path comprises multiple hops between the array of analog buffers, wherein the multiple hops includes the further separate analog buffer associated with the further individual transducer," as recited (emphasis added). The Office Action, pp. 3 and 4, cites Figs. 6C and 7B of Chen for description related to buffers. As shown in Fig. 7B of Chen, the buffers 760 are each part of different signal paths. Thus, Chen does not disclose or suggest that the signal path for one transducer includes the analog buffer of another transducer.
This is because this feature is shown in fig. 6c as described in the rejection above. In summary, Chen is showing that a sort of wire bus with nearby and intermediate amplifiers may be shared as needed among multiple transducers as the path from transducer to downstream circuitry increases. In other words, distant transducers will need to utilize more amplifiers than nearby transducers along the shared signal path in order that their sensed signals may be passed cleanly to downstream circuitry.

Fig. 6C of Chen does not affect the deficiencies of Fig. 7B because the "Int. Line BUF" in Fig. 6C is not individually associated with one CMUT. There is also no disclosure or suggestion that the "Int. Line BUF" is located locally at the location of a CMUT in Fig. 6C. Bose does not affect the deficiencies of Chen.
The Examiner disagrees because local is considered to be shown both electrically and physically as in figs. 6c and 7b. In other words, some amplifiers are directly connected to individual transducers, while other amplifiers exist as intermediate components which are shared along the signal path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645